Per Curiam.
This is an appeal from a judgment entered in the Superior Court for Lewis County appointing a guardian for the estate of Maude Rupp.
The appellant contends (1) that the court erred in denying her motion for a change of venue to Cowlitz County for the reason that she is a resident of Cowlitz County rather than Lewis County as found by the trial court; (2) in finding that she was mentally incompetent, unable to manage her business affairs and to care for and conserve her property.
Our examination of the record discloses substantial evidence to support the trial court’s findings. The findings support the judgment entered by the trial court.
The judgment is affirmed.